Order reversed and matter remitted to Monroe County Family Court for further proceedings, in accordance with the following memorandum. In this proceeding for termination of parental rights on the basis of permanent neglect (Social Services Law, § 384-b, subd 4, par [d]; subd 7, par [a]), Family Court erred in dismissing the petition at the close of petitioner’s case on the ground that petitioner failed to establish a prima facie case, specifically that it failed to show “diligent efforts to encourage and strengthen the parental relationship” (Social Services Law, § 384-b, subd 7, par [a]). We find that the petitioner established prima facie that it made “reasonable attempts *** to assist, *899develop and encourage a meaningful relationship between the parent and child[ren]” (Social Services Law, § 384-b, subd 7, par [f]; see Matter of Shiela G., 61 NY2d 368, 384-385; cf. Matter of Jamie M., 63 NY2d 388) and that the parent “failed for a period of more than one year * * * substantially and continuously or repeatedly to maintain contact with or plan for the future of the child[ren]” (Social Services Law, § 384-b, subd 7, par [a]). The court also erred in limiting the testimony of witness Cindy Lewis on the ground of the social worker-client privilege (CPLR 4508; see Matter of Koretta W., 118 Misc 2d 660; Matter of Clear, 58 Misc 2d 699, revd on other grounds sub nom. Matter ofKlug, 32 AD2d 915; 8 Wigmore, Evidence [McNaughton revision], § 2285, p 527; cf. Family Ct Act, § 1046, subd [a], par [vii]).
All concur, except Callahan and Moule, JJ., who dissent and vote to affirm. (Appeal from order of Monroe County Family Court, Scudder, J. — termination of parental rights.) Present — Hancock, Jr., J. P., Callahan, Green, O’Donnell and Moule, JJ.